DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening Prosecution After Appeal Brief Filed
In view of the appeal brief filed on 12/02/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629            




                                                                                                                                                                                            
Status
Claims 1, 3-7, 14, 38, 56 and 57 are under examination.
NOTE: Applicant elected 1) bullous pemphigus as the specific skin disorder species, 2) 
    PNG
    media_image1.png
    152
    264
    media_image1.png
    Greyscale
 as the specific compound species and 3) formulation 2 on p. 119 as the specific formulation species in the reply filed on 9/24/2019. 

Priority
Pursuant to 35 U.S.C. § 119 (e), this application claims priority to the filing date of United States Provisional Patent Application No. 62/572,251, filed October 13, 2017.

Information Disclosure Statement
No IDS was filed with Applicant’s response.

Withdrawn Claim Rejections 
Claims 1, 3-6, 38 and 56 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant’s arguments that the as-filed specification provides adequate written description for the claimed invention is persuasive. Thus, this rejection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 14, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fetscher et al. (US 20130266646) in view of Yawalkar et al. (Journal of Investigative Dermatology; Volume 113, Issue 1, July 1999, Pages 43-48) and Ma et al. (J Invest Dermatol (1999); 113:43-48).

Claimed Invention
A method for treating a skin disorder by administering a compound of formula 1, wherein the skin disorder exhibits symptoms of xerosis, pruritus or BP.

Prior art
Fetscher discovered CCR3 antagonists including 
    PNG
    media_image1.png
    152
    264
    media_image1.png
    Greyscale
 (represents a species of instant formula) for the treatment of diseases connected to CCR3 receptor (e.g., asthma, allergic diseases, eosinophilic diseases, eosinophilic esophagitis, eosinophilic gastroenteritis, hypereosinophilic syndrome, etc. - see 0163). See abstract. CCR3 plays a pivotal role in attracting eosinophils to sites of allergic inflammation and in subsequently activating the eosinophils. The chemokine ligands for CCR3 induce eosinophil shape change, increased expression of cellular adhesion molecules, cellular degranulation, and the promotion of migration. CCR3 has been implicated as being an important mediator of inflammatory disorders including allergic diseases and asthma. Accordingly, agents of the Fetscher invention inhibit CCR3  receptors and would be useful in such disorders and disease. See Fletcher, 0006, 0163.

While the compound Fetscher teaches is a CCR3 antagonist that interfere with eosinophil recruitment, inflammation and allergic reactions (such as in disease like eosinophilic diseases, asthma, eosinophilic esophagitis, eosinophilic gastroenteritis), the primary reference does not explicitly teach that the atopic skin reaction of skin pruritis, i.e., itching, or of atopic dermatitis (i.e., pruritus) is affected by eosinophil recruitment through CCR3.

Yawalkar looked at the expression of CCR3 in atopic dermatitis (AD), which is a characterized by extreme pruritis, and found that CCR3 is significantly increased in lesional skin from atopic dermatitis. See Yawalkar, abstract. In AD eosinophils are well recognized as important effector cells in promoting tissue inflammation and inducing tissue damage through the release of toxic granule proteins, lipid mediators, and cytokine. In this study enhanced CCR3 expression was found in parallel to increased numbers of eosinophils and deposition of eosinophil granular proteins in the skin lesions of AD. See Yawalkar, paragraph bridging pages 46-47. Because CCR3 is upregulated in AD and likely to represent a major mechanism for promoting tissue inflammation, Yawalkar indicates that CCR3 antagonists are potential candidates for immunotherapy in AD.

Like Yawalkar, Ma teaches that CCR3 plays an essential role in eosinophil recruitment to the skin. Ma further recognizes atopic dermatitis as a common pruritic inflammatory disease involving eosinophil activation and degranulation (abstract). Ma also suggests targeting CCR3 as a possible therapy for atopic dermatitis See p. 627, last paragraph of article. This infer antagonism of CCR3 as therapy against atopic dermatitis.
Accordingly, one of ordinary skill in the art would have found it prima facie obvious to treat pruritic atopic dermatitis by administering a CCR3 antagonist compound such as 
    PNG
    media_image1.png
    152
    264
    media_image1.png
    Greyscale
. The skilled artisan would have a reasonable expectation of success in using the claimed compounds for treating pruritus in view of the teaching of Fetscher because pruritus, too, was also well-known to be a symptom of allergic inflammation due to CCR3 involvement with eosinophils, and the fact that CCR3 antagonists were known to be compounds suggested for treating atopic dermatitis. 

The compound structure meets the formula encompassed by Claims 3-7 and 14.

As required by Claim 38, Fetcher teaches that the compounds may be optical and geometrical isomers (e.g. enantiomers, diastereomers, E/Z isomers etc. . . . ) and racemates thereof as well as mixtures in different proportions of the separate enantiomers, mixtures of diastereomers, or mixtures of any of the foregoing forms where such isomers and enantiomers exist, as well as salts, including pharmaceutically acceptable salts thereof. See 0040.


Claims 1, 3-7, 14, 38, 56 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fetscher et al. (US 20130266646) in view of Yawalkar et al. (Journal of Investigative Dermatology; Volume 113, Issue 1, July 1999, Pages 43-48), and Ma et al. (J Invest Dermatol (1999); 113:43-48), as applied to Claims 1, 3-7, 14, and 38, taken further in view of Frezzolini et al. (Eur J Dermatol. Jan-Feb 2002;12(1):27-31).

Claimed Invention
A method for treating a skin disorder by administering a compound of formula 1, wherein the skin disorder exhibits symptoms of bullous pemphigoid (BP).

Prior art
The disclosures for Fetscher, Yawalkar and Ma  are outlined above. Although their combination suggests using CCR3 antagonists for treating pruritis, the combination does not teach treating BP as required by Claims 56 and 57.
However, the same concept of using CCR3 antagonists for treating diseases that involve CCR3 expression and eosinophil infiltration and activation would also hold as being obvious. Given that BP is another disease that involves CCR3 expression and eosinophil recruitment and activation (see Frezzolini; abstract), it would have been obvious to treat BP with the CCR3 antagonist from Fetscher. Frezzolini states:
“Several skin infiltrating inflammatory cells, such as eosinophils, neutrophils and activated T lymphocytes, are involved in bullous pemphigoid (BP) blister formation … A strong immunostaining for eotaxin and CCR3 in BP skin specimens in lesional and, to a lesser extent, in perilesional skin was observed. CCR3 expression was documented on both eosinophils and T cells infiltrating skin lesions.”
See abstract.

Accordingly, one of ordinary skill in the art would have found it prima facie obvious to treat BP by administering a CCR3 antagonist compound such as 
    PNG
    media_image1.png
    152
    264
    media_image1.png
    Greyscale
. The skilled artisan would have a reasonable expectation of success in using the claimed compounds for treating BP in view of the teachings of Fetscher, Yawalkar and Ma because these prior art suggest that inflammatory conditions involving CCR3 expression and activity of eosinophils can be treated with CCR3 antagonists and BP was known to involve inflammation due to CCR3 expression with eosinophils infiltration. 

The compound structure meets the formula encompassed by Claims 3-7 and 14 and 57.

As required by Claim 38, Fetcher teaches that the compounds may be optical and geometrical isomers (e.g. enantiomers, diastereomers, E/Z isomers etc. . . . ) and racemates thereof as well as mixtures in different proportions of the separate enantiomers, mixtures of diastereomers, or mixtures of any of the foregoing forms where such isomers and enantiomers exist, as well as salts, including pharmaceutically acceptable salts thereof. See 0040.

Bullous Pemphigoid meets the disease claimed in Claim 56.


Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRIS E SIMMONS/Examiner, Art Unit 1629    

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629